           Case 5:20-cv-00540-OLG Document 15 Filed 01/12/21 Page 1 of 7


                                                                                                        FILED
                                UNITED STATES DISTRICT COURT
                                                                                                   January 12, 2021
                                                                                                 CLERK, U.S. DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS                                       WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION
                                                                                                                              JU
                                                                                             BY: ________________________________
                                                                                                                     DEPUTY
ROBERT LEN WHITE,                                       §
TDCJ No. 02127805,                                      §
                                                        §
                          Petitioner,                   §
                                                        §
v.                                                      §              CIVIL NO. SA-20-CA-0540-OLG
                                                        §
BOBBY LUMPKIN,1 Director,                               §
Texas Department of Criminal Justice,                   §
Correctional Institutions Division,                     §
                                                        §
                          Respondent.                   §

                             MEMORANDUM OPINION AND ORDER

        Before the Court are Petitioner Robert Len White’s Petition for Writ of Habeas Corpus

Pursuant to 28 U.S.C. § 2254 (ECF No. 1) and Respondent Bobby Lumpkin’s Motion to Dismiss

(ECF No. 13). Petitioner challenges the constitutionality of his 2017 state court conviction for

aggravated sexual assault of a child, arguing (1) he received ineffective assistance, (2) he was

denied access to forensic test results, (3) he was forced to make a false confession, and (4) the

prosecution engaged in misconduct. In his answer, Respondent contends Petitioner’s federal

habeas petition should be dismissed with prejudice as untimely.

        Having carefully considered the record and pleadings submitted by both parties, the

Court agrees with Respondent that Petitioner’s allegations are barred from federal habeas review

by the one-year statute of limitations embodied in 28 U.S.C. § 2244(d)(1). Thus, for the reasons

discussed below, the Court concludes Petitioner is not entitled to federal habeas corpus relief or a

certificate of appealability.

1
        The previous named Respondent in this action was Lorie Davis. On August 10, 2020, Bobby Lumpkin
succeeded Davis as Director of the Texas Department of Criminal Justice, Correctional Institutions Division. Under
Rule 25(d) of the Federal Rules of Civil Procedure, Lumpkin is automatically substituted as a party.
         Case 5:20-cv-00540-OLG Document 15 Filed 01/12/21 Page 2 of 7




                                              I. Background

       In April 2017, Petitioner plead guilty to aggravated sexual assault of a child (repeater)

and was sentenced to twenty-three years of imprisonment. State v. White, No. 2015-CR-10291

(290th Dist. Ct., Bexar Cnty., Tex. Apr. 6, 2017) (ECF No. 14-3 at 312-13). Petitioner’s

conviction was affirmed on direct appeal and his petition for discretionary review (PDR) was

then refused by the Texas Court of Criminal Appeals (TCCA) on November 7, 2018. White v.

State, No. 04-17-00302-CR (Tex. App.—San Antonio, July 25, 2018, pet. ref’d) (ECF No. 14-

17); White v. State, No. PD-1005-18 (Tex. Crim. App.). Available records indicate Petitioner

has not filed an application for state habeas corpus relief challenging the constitutionality of his

state court conviction.2 Instead, Petitioner filed the instant petition for federal habeas corpus

relief on April 20, 2020. (ECF No. 1 at 13).

                                         II. Timeliness Analysis

       Respondent contends Petitioner’s federal habeas petition is barred by the one-year

limitation period of 28 U.S.C. § 2244(d). Section 2244(d) provides, in relevant part, that:


               (1) A 1-year period of limitation shall apply to an application for a
               writ of habeas corpus by a person in custody pursuant to the
               judgment of a State court. The limitation period shall run from the
               latest of—

                (A) the date on which the judgment became final by the
               conclusion of direct review or the expiration of the time for
               seeking such review.

       In this case, Petitioner’s conviction became final February 5, 2019, ninety days after the

TCCA refused his PDR and when the time for filing a petition for writ of certiorari to the United

States Supreme Court expired. See Sup. Ct. R. 13; Ott v. Johnson, 192 F.3d 510, 513 (5th Cir.


2
       See http://www.search.txcourts.gov, search for “White, Robert” last visited January 8, 2021.


                                                       2
            Case 5:20-cv-00540-OLG Document 15 Filed 01/12/21 Page 3 of 7




1999) (“§ 2244(d)(1)(A) . . . takes into account the time for filing a certiorari petition in

determining the finality of a conviction on direct review”). As a result, the limitations period

under § 2244(d) for filing a federal habeas petition challenging his underlying conviction and

sentence expired a year later on February 5, 2020. Because Petitioner did not file his § 2254

petition until April 20, 2020—well over two months after the limitations period expired—his

petition is barred by the one-year statute of limitations unless it is subject to either statutory or

equitable tolling.

       1.       Statutory Tolling

       Petitioner does not satisfy any of the statutory tolling provisions found under 28 U.S.C.

§ 2244(d)(1). There has been no showing of an impediment created by the state government that

violated the Constitution or federal law which prevented Petitioner from filing a timely petition.

28 U.S.C. § 2244(d)(1)(B). There has also been no showing of a newly recognized constitutional

right upon which the petition is based, and there is no indication that the claims could not have

been discovered earlier through the exercise of due diligence. 28 U.S.C. § 2244(d)(1)(C)-(D).

       Similarly, Petitioner is not entitled to statutory tolling under 28 U.S.C. § 2244(d)(2).

Section 2244(d)(2) provides that “[t]he time during which a properly filed application for State

post-conviction or other collateral review with respect to the pertinent judgment or claim is

pending shall not be counted toward any period of limitation under this subsection.”              As

discussed previously, Petitioner has not challenged his conviction in a state habeas application,

and any attempt to do so now would not alter the deadline because the application would be filed

after the expiration of the limitations period. See Scott v. Johnson, 227 F.3d 260, 263 (5th Cir.

2000) (holding that a state habeas application filed after the federal limitations period has expired

does not toll the limitations period). Thus, Petitioner’s limitations period for filing a federal



                                                 3
            Case 5:20-cv-00540-OLG Document 15 Filed 01/12/21 Page 4 of 7




petition still expired February 5, 2020. Again, Petitioner did not file his § 2254 petition until

April 20, 2020, over two months after the limitations period expired.

       2.       Equitable Tolling

       In some cases, the limitations period may be subject to equitable tolling. The Supreme

Court has made clear that a federal habeas corpus petitioner may avail himself of the doctrine of

equitable tolling “only if he shows (1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way and prevented timely filing.” McQuiggin v.

Perkins, 569 U.S. 383, 391 (2013); Holland v. Florida, 560 U.S. 631, 649 (2010). However,

equitable tolling is only available in cases presenting “rare and exceptional circumstances,”

United States v. Riggs, 314 F.3d 796, 799 (5th Cir. 2002), and is “not intended for those who

sleep on their rights.” Manning v. Epps, 688 F.3d 177, 183 (5th Cir. 2012).

       Petitioner did not reply to Respondent’s assertion of the statute of limitations in this case,

nor did his petition provide this Court with any valid reason to equitably toll the limitations

period. Instead, his petition only vaguely asserts that he is “new to appealing” and is “mentally

retarded” as explanations for his untimeliness. A claim of mental incapacity may, in fact,

support equitable tolling if “the mental impairment precluded the prisoner from asserting his

legal rights.” Fisher v. Johnson, 174 F.3d 710, 715-716 (5th Cir. 1999). But to qualify for

equitable tolling, a prisoner must provide factual support for the assertion that his mental

incompetency prevented him from asserting his legal rights in a timely manner. See Smith v.

Johnson, 247 F.3d 240 (5th Cir. 2001) (equitable tolling is only appropriate in exceptional

circumstances when the prisoner has presented sufficient facts to show that mental illness

precluded him from asserting his rights).




                                                 4
         Case 5:20-cv-00540-OLG Document 15 Filed 01/12/21 Page 5 of 7




       Petitioner’s bid for equitable tolling clearly falters because he does not even attempt to

make this showing. Because Petitioner’s bald assertions that he suffered from mental illness are

unsupported and unsubstantiated by anything else in the record, they lack probative evidentiary

value and do not entitle him to equitable tolling. Ross v. Estelle, 694 F.2d 1008, 1011–12 and n.

2 (5th Cir. 1983); Koch v. Puckett, 907 F.2d 524, 530 (5th Cir. 1990). Similarly, Petitioner’s

ignorance of the law, lack of legal training or representation, and unfamiliarity with the legal

process also do not rise to the level of a rare or exceptional circumstance which would warrant

equitable tolling of the limitations period. U.S. v. Petty, 530 F.3d 361, 365-66 (5th Cir. 2008);

see also Sutton v. Cain, 722 F.3d 312, 316-17 (5th Cir. 2013) (a garden variety claim of

excusable neglect does not warrant equitable tolling).

       Finally, Petitioner fails to demonstrate that he has been pursuing his rights diligently.

Each of Petitioner’s allegations concern the constitutionality of his 2017 guilty plea and

conviction for aggravated sexual assault of a child. However, Petitioner fails to show that the

factual predicate of these claims could not have been discovered and presented at an earlier date,

much less explain why he waited so long since the denial of his PDR in November 2018 to raise

the instant allegations in either an application for state or federal habeas corpus relief. Because

Petitioner failed to assert any specific facts showing that he was prevented, despite the exercise

of due diligence on his part, from timely filing his federal habeas corpus petition in this Court,

his petition is untimely and barred by § 2244(d)(1).

                                III. Certificate of Appealability

       The Court must now determine whether to issue a certificate of appealability (COA). See

Rule 11(a) of the Rules Governing § 2254 Proceedings; Miller–El v. Cockrell, 537 U.S. 322,

335-36 (2003) (citing 28 U.S.C. § 2253(c)(1)). A COA may issue only if a petitioner makes “a



                                                5
         Case 5:20-cv-00540-OLG Document 15 Filed 01/12/21 Page 6 of 7




substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The

Supreme Court has explained that the showing required under § 2253(c)(2) is straightforward

when a district court has rejected a petitioner’s constitutional claims on the merits:        The

petitioner must demonstrate “that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

This requires a petitioner to show “that reasonable jurists could debate whether the petition

should have been resolved in a different manner or that the issues presented were ‘adequate to

deserve encouragement to proceed further.’” Miller–El, 537 U.S. at 336 (citation omitted).

       The issue becomes somewhat more complicated when the district court denies relief on

procedural grounds. Id. In that case, the petitioner seeking COA must show both “that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack, 529 U.S. at 484). In that case, a COA should issue if the petitioner not only shows that the

lower court’s procedural ruling is debatable among jurists of reason, but also makes a substantial

showing of the denial of a constitutional right.

         A district court may deny a COA sua sponte without requiring further briefing or

argument. See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000). For the reasons set

forth above, the Court concludes that jurists of reason would not debate the conclusion that

Petitioner was not entitled to federal habeas relief. As such, a COA will not issue.




                                                   6
            Case 5:20-cv-00540-OLG Document 15 Filed 01/12/21 Page 7 of 7




                                    IV. Conclusion and Order

       After careful consideration, the Court concludes that Petitioner’s § 2254 petition (ECF

No. 1) is barred from federal habeas corpus relief by the statute of limitations set forth in 28

U.S.C. § 2244(d). As a result, Petitioner is not entitled to federal habeas corpus relief.

       Accordingly, based on the foregoing reasons, IT IS HEREBY ORDERED that:

       1.       Respondent Bobby Lumpkin’s Motion to Dismiss (ECF No. 13), filed August 10,

2020, is GRANTED;

       2.       Federal habeas corpus relief is DENIED and Petitioner Robert Len White’s

Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 (ECF No. 1) is DISMISSED

WITH PREJUDICE as untimely;

       3.       No Certificate of Appealability shall issue in this case; and

       4.       All remaining motions, if any, are DENIED, and this case is now CLOSED.

       It is so ORDERED.

                         12th
       SIGNED this the ________ day of January, 2021.




                                               ____________________________________
                                                       ORLANDO L. GARCIA
                                                   Chief United States District Judge




                                                  7
